                          United States District Court
                        Western District of North Carolina
                               Statesville Division

        Judameyre L. McRae,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             5:20-cv-00149-KDB-DCK
                                      )
                 vs.                  )
                                      )
          Niagara Bottling,           )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 5, 2020 Order.

                                               October 5, 2020




      Case 5:20-cv-00149-KDB-DCK Document 8 Filed 10/05/20 Page 1 of 1
